232 F.2d 310
Delburt PIXLEY, Appellant,v.The SECRETARY, BOARD OF PROBATION AND PAROLE, JEFFERSON CITY, MISSOURI, Appellee.
No. 5276.
United States Court of Appeals Tenth Circuit.
March 22, 1956.

Delburt Pixley, pro se.
No appearance for appellee.
Before HUXMAN and PICKETT, Circuit Judges, and HILL, District Judge.
PER CURIAM.


1
Appellant, Delburt Pixley, has appealed in forma pauperis from an order of the United States District Court for the Eastern District of Oklahoma dismissing his petition against the Secretary of the Board of Probation of the Missouri State Parole Board, of Jefferson City, Missouri.


2
It is alleged in his petition that appellant is confined in the Federal Penitentiary at Leavenworth, Kansas, under a Federal conviction; that the defendant has placed with the proper authorities at the Federal Penitentiary a Missouri State Warrant of Arrest as a parole violator requesting that a detainer be placed against him. This, it is alleged, constitutes an interference with the jurisdiction of the Federal court and with his rights and which interference he seeks to enjoin.


3
The trial court did not pass upon the merits of these contentions. It concluded it had no jurisdiction of the defendants who are residents of Missouri. It accordingly dismissed the petition. We think the trial court is correct in its conclusion and its judgment of dismissal is affirmed.